United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2171
                                    ___________

Thomas E. Yoakum,                         *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Arkansas.
Brian Lynn, Siloam Springs Police         *
Officer, in his official and individual   *       [UNPUBLISHED]
capacities,                               *
                                          *
              Appellee.                   *
                                     ___________

                              Submitted: April 22, 2005
                                 Filed: May 6, 2005
                                  ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Thomas Yoakum appeals the district court’s1 adverse grant of summary
judgment in his civil rights suit against a Siloam Springs police officer. After careful
de novo review, we affirm. See Lincoln Benefit Life Co. v. Edwards, 243 F.3d 457,
461 (8th Cir. 2001) (per curiam); Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir.
1997) (standard of review).


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       We agree with the district court that the undisputed facts establish defendant
did not violate Yoakum’s constitutional rights, because the officer had probable cause
to arrest Yoakum for obstructing governmental operations during an incident in the
police station lobby. See Ark Code. Ann. § 5-54-102(a)(1) (Michie Supp. 2003)
(elements of obstructing governmental operations); Garionis v. Newton, 827 F.2d
306, 309 (8th Cir. 1987) (probable cause to arrest suspect exists where reasonable
officer would believe, based on available facts and circumstances, that suspect was
committing or had committed offense); Kelley v. Arkansas, 55 S.W.3d 309, 311-12
(Ark. Ct. App. 2001) (defendant obstructed governmental operations under Arkansas
law where officer was conducting field sobriety test of motorist in defendant’s
driveway, and defendant exited his house, yelled profanities, and refused to take field
sobriety test, after which motorist stopped cooperating with officer).

      Although some facts are in dispute, they are not material. We also reject, as
unsupported and contrary to the district court’s opinion, Yoakum’s arguments that the
court made credibility findings, and that the court made its probable-cause
determination based on the conduct of Yoakum’s family members. We do not
address arguments Yoakum raises for the first time on appeal.

      Accordingly, we affirm.
                     ______________________________




                                         -2-